Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 10/03/2022.
Priority
This application, filed 06/12/2020, Publication No. US 2020/0300843 A1, is a continuation of application No. 14/284,503, filed 05/22/2014, Publication No. US 2014/0302618 A1, now abandoned, which is a continuation of application No. 13/186,147, Publication No. US 2012/0301974 A1, filed on May 24, 2011, now US Patent 8,771,972, issued 07/08/2014, which is a Continuation-in-Part Application of US Application Serial Number 13/114,252 filed May 24, 2011, Publication No. US 2012/0301973 A1, now abandoned.
Status of Claims
Claims 11-19 are currently pending.  Claims 1-38 have been originally filed.  Claims 13 and 14 have been amended, and Claims 1-10 and 20-38 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 06/12/2020.  Claims 11-19 have been subject to restriction/election requirement mailed 06/03/2022.  Claims 15-19 are withdrawn from further consideration.  Claims 11-14 are examined.
Election/Restriction
Applicant's election of the species:
(a)	Compound 5 as the species falling within genus of Formula IV for conjugating with an immunogenic carrier;
(b)	Keyhole Limpet Hemocyanin ("KLH") as an immunogenic carrier; and
(c)	mice as an animal from which an antibody is derived, 
in the reply filed on 10/03/2022 is acknowledged.  
Applicant identify Claims 11-19 as reading on the elected species.  The Examiner respectfully disagrees because Claims 15-19 do not encompass the elected species (a), which is a conjugate of an immunogenic carrier having a reactive amino rather than a conjugate of an immunogenic carrier containing a thiol group as recited in Claim 15:


    PNG
    media_image1.png
    244
    772
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    124
    1064
    media_image2.png
    Greyscale

Emphasis added.


Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Information Disclosure Statement
No information disclosure statement has been submitted.

Specification
The use of the term Tween® 80, which is a trade name or a mark used in commerce, has been noted in this application.  See page 40, line 7 and page 42, line 4.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™ , SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims, as recited in the independent Claim 11, are drawn to:

    PNG
    media_image3.png
    78
    1048
    media_image3.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.

MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show Applicant was in 
possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.



The instant disclosure is limited to isolation and characterization of 6 monoclonal antibodies generated against the elected species of Compound 5, which antibodies have <2% cross-reactivity for N-desmethylclozapine (NDMC) and clozapine-N-oxide based on their reactivity with clozapine:

    PNG
    media_image4.png
    162
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    604
    1072
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    600
    1064
    media_image6.png
    Greyscale



It is the Examiner's position that (I) 6 monoclonal antibodies chosen and classified by Applicant “according to their plate and well number as follows: 5B1-24-30, 5H2-6-14, 5H2-6-30, 5G10-19-19, 1G9-22-5, and 20A5-25-24,” and “[w]hen measured, the percent cross-reactivities of these antibodies to their reactivity with clozapine for N-desmethylclozapine (NDMC) and clozapine-N-oxide were <2%,” do not constitute a representative number of species falling within the scope of the genus, and (II) Applicant did not disclose structural features common to the members of the genus so that one of skill in the art can visualize or recognize the members of the genus of antibodies that selectively bind to clozapine and do not substantially bind to N-desmethylclozapine and clozapine-N-oxide.
The Examiner’ position is based on the following reasons.
First, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
Second, according to the instant disclosure, the term "antibody" refers to a specific protein binding partner for an antigen and is any substance, or group of substances, which has a specific binding affinity for an antigen to the exclusion of other substances.  The generic term antibody subsumes polyclonal antibodies, monoclonal antibodies and antibody fragments.”  See page 13, lines 9-12 of the application as filed; Emphasis added.  Here, there is no evidence on record that Applicant was in possession of any polyclonal antibodies that selectively bind to clozapine and do not substantially bind to N-desmethylclozapine and clozapine-N-oxide, which polyclonal antibodies are subsumed by the generic term “antibody” according to the instant disclosure, and therefore, covered by the instant Claims 11, 12 and 14.  Although, in Example 6a, it is stated that “test bleeds containing polyclonal antibodies from each mouse were obtained by orbital bleed.  The anti-serum from these test-bleeds containing clozapine antibodies are evaluated in Examples 8 and 9”, no further data are disclosed.  As one of skill in the art would have known, a polyclonal antibody represents a heterogeneous antibody population that interacts with different epitopes on the same antigen, whereas a monoclonal antibody represents a homogenous antibody population that interacts with a particular epitope on the antigen.  Notably, in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285 (Fed. Cir. 2014), the Federal Circuit majority held that to survive an invalidity challenge for inadequate written description the patents must “at least describe some species representative of antibodies that are structurally similar to” the allegedly infringing antibody.  Id. at 1301.  Since 6 monoclonal antibodies 5B1-24-30, 5H2-6-14, 5H2-6-30, 5G10-19-19, 1G9-22-5, and 20A5-25-24, disclosed by Applicant, are not structurally similar to polyclonal antibodies, Claims 11, 12 and 14 do not satisfy the AbbVie’s written description test at least for the reason that they cover polyclonal antibodies.
Third, with regard to Claim 13, which limits the antibody to a monoclonal antibody, and Claims 11, 12 and 14, which generically cover monoclonal antibodies, the disclosure of 6 monoclonal antibodies 5B1-24-30, 5H2-6-14, 5H2-6-30, 5G10-19-19, 1G9-22-5, and 20A5-25-24 does not provide adequate written description of a genus which embraces widely variant species of monoclonal antibodies that selectively bind to clozapine and do not substantially bind to N-desmethylclozapine and clozapine-N-oxide.  With respect to the invention of antibodies, which is generally recognized as an unpredictable art, disclosing one or even a few species will not provide adequate written description of a genus which embraces widely variant species because antibody structure is highly variable.  As evidenced, for example, by Lloyd et al., “Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens,” Protein Engineering, Design & Selection,” 2009, vol. 22, No 3, pp. 159-168, on average, about 120 different antibodies in a library can bind to a given antigen.  Here, Applicant does not adequately describe representative antibodies to reflect the structural diversity of the claimed genus because sequences or any other structural characteristics of 6 monoclonal antibodies 5B1-24-30, 5H2-6-14, 5H2-6-30, 5G10-19-19, 1G9-22-5, and 20A5-25-24 are not disclosed.  In fact, these 6 monoclonal antibodies codified as 5B1-24-30, 5H2-6-14, 5H2-6-30, 5G10-19-19, 1G9-22-5, and 20A5-25-24 represent an undecipherable “black box” beyond understanding to one of skill in the art because neither sequence data nor publicly available deposits are provided by Applicant.  Moreover, the antibody claims recite a genus based on functionality rather than structure.  In AbbVie, the Federal Circuit emphasizes that ”functionally defined claims can meet the written description requirement” but only ”if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date”:  

    PNG
    media_image7.png
    800
    946
    media_image7.png
    Greyscale



Here, given lack of any structural characteristics of 6 monoclonal antibodies 5B1-24-30, 
5H2-6-14, 5H2-6-30, 5G10-19-19, 1G9-22-5, and 20A5-25-24, Applicant clearly did not satisfy the written description standard set forth by AbbVie for the functionally defined antibody genus claims.
Fourth, as evidenced by Peterson et al., “Using Hapten Design to Discover Therapeutic Monoclonal Antibodies for Treating Methamphetamine Abuse,” J. Pharm. Experim. Therap., 2007, vol. 322, pp. 30-39, one of ordinary skill in the art would have known that the structure of a linker for coupling a hapten with an antigenic carrier is essential for selectivity of the generated antibody.  See, for example, Table 1 at page 32 of the Peterson et al.’ reference.  As such, regarding Claim 14, the disclosure of antibodies that have <2% cross-reactivity for N-desmethylclozapine (NDMC) and clozapine-N-oxide based on their reactivity with clozapine, which antibodies generated against the elected species of Compound 5, does not provide support for a broad genus of antibodies which bind selectively to clozapine and do not substantially bind to N-desmethylclozapine and clozapine-N-oxide, wherein said antibody is derived from an immunogenic carrier having a reactive amino or thiol group polymer conjugated to a compound selected from the group consisting of compounds of the formula:

    PNG
    media_image8.png
    290
    340
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    218
    621
    media_image9.png
    Greyscale

In conclusion, given the fact that binding ability of the antibodies is unique and unpredictable, it is the Examiner's position that the instant specification fails to provide adequate written description and clear guidance for the antibody, which as claimed, because functional terminology, such as antibody specificity, is not sufficient in the absence of a correlation between structure and function described in the specification or established in the art.  
Accordingly, Claims 11-14 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Applicant is reminded that, according to MPEP 2402 “The Deposit Rules” and 37 CFR 1.801, biological material deposit may satisfy the written description requirement:
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002) (deposit may satisfy the written description requirement); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO).  Emphasis added.


Furthermore, according to 37 CFR 1.804: “(a) Whenever a biological material is specifically identified in an application for patent as filed, an original deposit thereof may be made at any time before filing the application for patent or, subject to §1.809, during pendency of the application for patent.” “(b) When the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed.” 
Examiner's Comment Regarding Requirement for Deposit of Biological Material: Applicant is required to provide a statement that the antibody clones are deposited under the Budapest Treaty in compliance with the criteria set forth in 37 CFR §§ 1.801-1.809. If the deposits were made under the Budapest Treaty Applicant should make the additional statement required by 37 CFR 1.808: (1) Access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under § 1.14 and 35 U.S.C. 122 , and (2) Subject to paragraph (b) of this section, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; (c) the deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; (d) the deposits were viable at the time of deposit; and, (e) the deposits will be replaced if they should become non-viable.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in Claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 12-14 are being rejected as dependent upon the rejected Claim 11.
Moreover, with regard to Claim 14, it is unclear how a compound having a terminal functional group capable of binding to a polyamine polymer is conjugated with a thiol group polymer.  Please use subscript in recitation “–CH2–“ in Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ming et al., “Therapeutic drug monitoring of clozapine and norclozapine in human serum using ultra-performance liquid chromatography-tandem mass spectrometry,” J. Anal. Toxicol., 2009, vol. 33, No. 4, pp. 198-203; in view of Mendoza et al., “N-Desmethylclozapine: Is There Evidence for its Antipsychotic Potential?,” Clin. Neuropharm., 2009, vol. 32, issue 3, pp. 154-157; Salamone et al., U.S. 2006/0216769 A1, published 09/28/2006; Gardner et al., “A Comparison of the Covalent Binding of Clozapine and Olanzapine to Human Neutrophils In Vitro and In Vivo,” Mol. Pharmacol., 1998, vol. 53, pp. 999-1008, as evidenced by Liu et al., “Clozapine is oxidized by activated human neutrophils to a reactive nitrenium ion that irreversibly binds to the cells,” J. Pharm. Exper. Therap., 1995, vol. 275, No. 3, pp. 1476-1483; Lai et al., “Bioactivation and Covalent Binding of Hydroxyfluperlapine in Human Neutrophils: Implications for Fluperlapine-Induced Agranulocytosis,” Drug Metabolism Disposition, 2000, vol. 28, No. 3, pp. 255-263; and further in view of Bradley et al., U.S. Patent 6,197,764, issued 03/06/2001, and Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139.
Ming et al., throughout the publication and, for example, in Abstract, teach ultra-performance liquid chromatography-tandem mass spectrometry (UPLC-MS-MS) for simultaneous determination of clozapine and its major metabolite norclozapine, also known as N-desmethylclozapine, in human serum.  

    PNG
    media_image10.png
    173
    248
    media_image10.png
    Greyscale
                
    PNG
    media_image11.png
    86
    235
    media_image11.png
    Greyscale


In Introduction, last paragraph, Ming et al. teach that several other methods for determining clozapine concentrations in serum and plasma using gas chromatography (GC), GC-mass spectrometry (MS), HPLC and LC-MS-MS have been published.  In Abstract and Introduction, Ming et al. teach the importance of a rapid, sensitive, and specific analytical method for drug monitoring of schizophrenic patients treated with clozapine because clozapine has numerous severe side effects, and FDA requires regular blood test:

    PNG
    media_image12.png
    239
    376
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    152
    376
    media_image13.png
    Greyscale
 Emphasis added.

Mendoza et al., throughout the publication and, for example, in Abstract, teach that there is no correlation between the detectable N-desmethylclozapine, which is a major metabolite of clozapine, also known as norclozapine, and clinical outcome:

    PNG
    media_image14.png
    277
    748
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    207
    738
    media_image15.png
    Greyscale
 Emphasis added.


Neither Ming et al. nor Mendoza et al. teach antibodies against clozapine.

Salamone et al., throughout the publication and, for example, in paragraph [0015], teach that equal doses of the same drug in different individuals can result in dramatically different clinical outcomes, and that, with therapeutic drug management, drug dosages could be individualized to the patient to increase the chances of effectively treating cancer without the unwanted side effects.  In paragraph [0017], Salamone et al. teach that routine therapeutic drug management would require the availability of simple automated tests adaptable to general laboratory equipment and tests that best fit these criteria are immunoassays.  In Claims 18-19, Salamone et al. teach an antibody which reacts with docetaxel and does not substantially react with taxol, wherein said antibody is generated from an immunogen comprising an immunogenic carrier linked to a ligand selected from the group consisting of a compound of the formula:

    PNG
    media_image16.png
    299
    434
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    347
    581
    media_image17.png
    Greyscale



In Claim 25, Salamone et al. teach that the antibody is derived from an immunogen of a polyamine polymer.  In Claim 20, Salamone et al. teach the antibody to be derived from mice, which is the elected species (c), rabbits or rats.  In Claim 21, Salamone et al. teach the antibody to be a monoclonal antibody.  In Example 5, preparation of a C7, C10 docetaxel di-acid derivative immunogen with KLH, which is the elected species (b), by conjugation with the activated N-hydroxysulfosuccinimide ester docetaxel derivative, which reaction procedure is employed for preparation of the elected species (a) Compound 5.

Salamone et al. do not teach an antibody selectively reactive with clozapine and not substantially cross-reactive with N-desmethylclozapine and clozapine-N-oxide and the conjugates of a carrier with a ligand having the formula IV.

Gardner et al., throughout the publication and, for example, at page 1001, right column, first paragraph, teach ELISA employing anti-clozapine-NAC-KLH antiserum and clozapine-NAC-RSA (KLH = keyhole limpet hemocyanin; NAC = N-acetylcysteine; and RSA = rabbit serum albumin).  Although Gardner et al. do not specifically teach the structure of clozapine-NAC conjugate employed for preparation of anti-clozapine-NAC-KLH antiserum and clozapine-NAC-RSA, as evidenced by Liu et al., for example, at Fig. 7, clozapine-NAC conjugate, produced by treatment of clozapine with NaOCl at pH 4 and subsequent trapping reaction with NAC, would be likely represented by the two major conjugates having NAC bound to the 6 and 9 positions of the 8-chloro-aromatic ring.  As further evidenced by Lai et al., throughout the publication and, for example, at page 257, left column, sixth paragraph, and page 259, right column, second paragraph, this anti-clozapine-NAC-KLH antiserum is not specific against clozapine and has been shown by immunoblot inhibition experiments, as well as recognizing clozapine, to recognize structural analogs of clozapine such as olanzapine, fluperlapine and hydroxyfluperlapine. 

Bradley et al., throughout the publication and, for example, in Claim 4, teach a covalent conjugate of clozapine and a fatty acid having 16-22 carbons, wherein the fatty acid is conjugated to clozapine via an amide bond between the COOH of the fatty acid and the NH at position of clozapine.  In Claim 5, Bradley et al. teach the covalent conjugate of formula:

    PNG
    media_image18.png
    166
    479
    media_image18.png
    Greyscale
, 
which conjugate reads on the conjugates of a carrier with a ligand having the formula IV, wherein B is –(C=O)-; Y is an organic spacing group and p is an integer from 0 to 1, as recited in the instant claims, except of X as a terminal functional group capable of binding to a polyamine polymer.  

Goodrow et al., throughout the publication, and, for example, in Abstract, teach strategies for the production of compound or class selective antibodies as follows:
“Immunoassay performance is a function of the affinity and selectivity of the antibody.  The immunizing hapten should represent a near perfect mimic of the target molecule in structure, electronic and hydrophobic properties.  These haptens are tethered with an antigenically inert handle distal to the determinant group(s) and do not mask or alter any functional group.  Optimal hapten design criteria are based on extending an existing carbon chain, or replacing a C-H moiety of the target molecule with a CH2 chain terminated by a functional group for conjugation to proteins.  Careful selection of immunizing hapten can lead to the production of compound or class selective antibodies.  A multiple hapten approach, based on handle location, length, and composition, results in assays with sub-ppb levels of detection and improved selectivity.  Examination of cross-reactivity data of the haptens led to the identification of the best coating/enzyme-labeled haptens for improved heterologous assays.”  Emphasis added.


It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used an antibody selectively reactive with clozapine and not substantially cross-reactive with N-desmethylclozapine and clozapine-N-oxide and the conjugates of a carrier with a ligand having the formula IV.
One of ordinary skill in the art would have been motivated to have made and used an antibody selectively reactive with clozapine and not substantially cross-reactive with N-desmethylclozapine and clozapine-N-oxide and the conjugates of a carrier with a ligand having the formula IV, because it would be desirable to use simple automated tests adaptable to general laboratory equipment, such as immunoassays, as taught by Salamone et al., instead of chromatography-based methods, taught by Ming et al., for specific detecting of clozapine but not N-desmethylclozapine, since there is no correlation between the detectable N-desmethylclozapine, which is a major metabolite of clozapine, and clinical outcome, as taught by Mendoza et al.  One of ordinary skill in the art would have been motivated to have made and used an immunogen, wherein a carrier is connected to nitrogen of 5H-dibenzo[b,e][1,4]diazepine nucleus, because the antibodies raised against the immunogens, in which a carrier is linked to the other position(s) of the aromatic ring 5H-dibenzo[b,e][1,4]diazepine nucleus are not specific against clozapine, as taught by Gardner et al., Liu et al. and Lai et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using an antibody selectively reactive with clozapine and not substantially cross-reactive with N-desmethylclozapine and clozapine-N-oxide and the conjugates of a carrier with a ligand having the formula IV, because the synthetic methods of making the clozapine conjugates with a carrier at the NH position of 5H-dibenzo[b,e][1,4]diazepine nucleus, as well as the use of the terminal functional group capable of binding to a polyamine polymer, and the conjugate chemistry for successful design of immunizing haptens leading to the production of selective antibodies, were well-known in the art, as taught by Bradley et al., Salamone et al. and Goodrow et al., respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 11-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-15 of U.S. Patent 8,771,972, issued 07/08/2014.
U.S. Patent 8,771,972, claims an immunoassay and a kit utilizing the instantly claimed antibody.
Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678